DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “receiving a recognition of a user via a first mode to yield a determination; when the determination is below a threshold level of confidence”, (emphasis added), the limitation of determination is below a threshold level of confidence is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.  
Dependent claims 2-14 are rejected as well because they depend on a rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Multi modal face and speaker identification for mobile devices, by Hazen et al in view of Su et al (US Pat. 6,691,089).
With respect to claim 1, Hazen discloses A method comprising:
receiving a recognition of a user via a first mode to yield a determination, (see section 3, Multi modal per son ID on a Handheld device, i.e. a cell phone with a camera is known);
[when the determination is below a threshold level of confidence], presenting, in a second mode, [a challenge to the user with a request to have the user speak according to the challenge], (see section 3, Multi modal per son ID on a Handheld device, i.e. a cell phone with a camera is known and microphone “second mode”); 
receiving a video as the user speaks the challenge; and
analyzing the video to determine whether there is a distinctive facial motion behavior of the user within the video to yield a second determination of an identity of the user, (see section 4 dynamic lip-motion information), as claimed.
However, Hazen fails to explicitly disclose when the determination is below a threshold level of confidence, and a challenge to the user with a request to have the user speak according to the challenge, as claimed.  
Sue in the same field teaches a challenge to the user with a request to have the user speak according to the challenge, (see Abstract and col. 3 lines 42 through col. 4 line 24), as claimed.  
It would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of individual verification. The random generated text challenge as taught by Su can be incorporated into the Hazen system as Hazen system does disclose a three number pin to be called by the user, this modification will help the system be more accurate and secure.
And, the limitation of determination is below a threshold level of confidence is read as a security level of the system and this is well established by the reference Su in Abstract, therefore, It would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of individual verification.  The security levels can be implemented in to the Hazen system as needed.  

With respect to claim 2, combination of Hazen and Su further discloses wherein the challenge is associated with text, (see Su Abstract a multiple digit or multiple text), as claimed.

With respect to claim 3, combination of Hazen and Su further discloses wherein the challenge asks the user to read a text, (see Su col. 3, lines 47-50, user to utter a phrase), as claimed.

With respect to claim 4, combination of Hazen and Su further discloses wherein the first mode comprises one of a password and facial recognition, (see Hazen figure 2, camera and section 3.4 face detection and 3.5 Experimental results Table 1), as claimed.

With respect to claim 5, combination of Hazen and Su further discloses wherein the challenge comprises a text that is configured to elicit the distinctive facial motion behavior of the user, (see Hazen section 4, the motion of the lips when someone talking), as claimed.

With respect to claim 6, combination of Hazen and Su further discloses wherein the second mode is different from the first mode, (See Hazen section 3 multi modal person ID on hand held device, camera and microphone are two different modes), as claimed.

With respect to claim 7, combination of Hazen and Su further discloses wherein the challenge is designed to elicit the distinctive facial motion behavior on an individual basis for the user when speaking the challenge when compared to facial motion behavior of other users when speaking the challenge, (see Su, col. 3, lines 40 to col. 4 lines 10, for generating the phrase for the use rto get identified), as claimed.

With respect to claim 8, combination of Hazen and Su further discloses when the identity of the user is verified by the second determination, authorizing access to a local resource or network resource, (see Su col. 1, lines 13-18), as claimed.

With respect to claim 9, combination of Hazen and Su further discloses wherein the challenge is generated based on a user profile associated with the user, (see Su col. 3, lines 47-50, a text dependent speaker verification system), as claimed.

With respect to claim 10, combination of Hazen and Su further discloses wherein the distinctive facial motion behavior comprises a pattern of movement associated with the user, (see Hazen section 4, page 10, last two lines, lip movement of the user), as claimed.

With respect to claim 11, combination of Hazen and Su further discloses wherein the pattern of movement is based on one of head, lips, mouth, eyes, and eyebrows, (see Hazen section 4, page 10, last two lines, lip movement of the user), as claimed.

With respect to claim 12, combination of Hazen and Su further discloses wherein the pattern of movement relates to one of phonetic content of the user speaking the challenge, speech prosody, a facial expression of the user in response to content of the challenge, and a non-facial physically manifested response.

With respect to claim 13, combination of Hazen and Su further discloses wherein the analyzing of the video is further based on a database of user behaviors, (see Su figure 6, numerical 108 memory), as claimed.

With respect to claim 14, combination of Hazen and Su further discloses the analyzing of the video is further based on a location of the user, (see Hazen section Introduction, the system is for the cellular phones, i.e. any location), as claimed.

Claims 15 and 20 are rejected for the same reasons as set forth in the rejection for claim 1, because claims 15 and 20 are claiming subject matter of similar scope as claimed in claim 1.  

Claim 16 is rejected for the same reasons as set forth in the rejection for claims 3+4, because claim 16 is claiming subject matter of similar scope as claimed in claims 3+4.  

Claims 17-19 are rejected for the same reasons as set forth in the rejection for claims 5, 7 and 8, because claims 17-19 are claiming subject matter of similar scope as claimed in claims 5, 7 and 8 respectively.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/Primary Examiner, Art Unit 2663